 DECISIONS OF NATIONAL ABOR RELATIONS BOARDSally Lyn Fashions, Inc., and Hamlin Sportswear,Inc., and Mr. Michael, Inc., and Salvatore Farrugiaand International Ladies' Garment Workers' Union,Local 109. Case 4-CA-8789November 21, 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENEI.I.OOn March 31, 1978, the National Labor RelationsBoard issued its Order' in the above-captioned pro-ceeding adopting, in the absence of exceptions, thefindings and conclusions in the Decision of the Ad-ministrative Law Judge and directing that Respon-dent Sally Lyn Fashions, Inc. (Sally Lyn), inter alia,make whole Loretta Yurgousky and Annabelle Eskrafor their losses resulting from Sally Lyn's unfair laborpractices in violation of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended. On Janu-ary 25, 1979, the United States Court of Appeals forthe Third Circuit issued its judgment enforcing anorder of the National Labor Relations Board inwhich the above-mentioned Board Order was en-forced in full. A controversy having arisen over theamounts of backpay due under the terms of the Or-der, the Regional Director for Region 4 issued abackpay specification and notice of hearing comput-ing the net backpay due and owing to discriminateesLoretta Yurgousky and Annabelle Eskra. The specifi-cation also alleges that, at all times material herein,Sally Lyn and Hamlin Sportswear, Inc. (Hamlin),constituted a single employer or have been alter egosof Salvatore Farrugia (Farrugia), an individual, andfurther that at all times since January 1, 1979, Mr.Michael, Inc. (Mr. Michael), constitutes a successorto Sally Lyn, Hamlin, and Farrugia. The specificationalso informed Respondents Sally Lyn, Hamlin, Far-rugia, and Mr. Michael (also collectively Respondent)that an answer was required to be filed within 15 daysfrom the service of the specification pursuant to Sec-tion 102.54(a) of the Board's Rules and Regulations.Respondents failed to file answers to the specification.Thereafter, on July 31, 1979, the General Counselfiled with the Board in Washington, D.C., a Motionfor Summary Judgment and for the issuance of aSupplemental Decision and Order. Subsequently, onAugust 8, 1979, the Board issued an order transfer-ring the proceeding to the Board and a Notice ToShow Cause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent has not filed a response to Notice To ShowI Not reported in bound volumes of Board Decisions.Cause and therefore the allegations of the Motion forSummary Judgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions, Series 8, as amended, provides in pertinentpart:(a) .... The respondent shall, within 15 daysfrom the service of the specification, if any, filean answer thereto ....(c) .... If the respondent fails to file any an-swer to the specification within the time pre-scribed by this section, the Board may, eitherwith or without taking evidence in support of theallegations of the specification and without no-tice to the respondent, find the specification to betrue and enter such order as may be appropriate.The backpay specification issued on May 2, 1979,was served on Hamlin and Mr. Michael on May 9,1979, and on Sally Lyn and Farrugia on June 14,1979, by certified mail and states that Respondentshall, within 15 days from the date of the specifica-tion, file an answer to the specification with the Re-gional Director for Region 4 and that, to the extentthat the answer fails to deny the allegations of thespecification in the manner required under theBoard's Rules and Regulations and the failure to doso is not adequately explained, such allegations shallbe deemed to be admitted to be true and Respondentshall be precluded from introducing any evidencecontroverting them.As of July 26, 1979, Respondent has neither filedanswers nor responses to the Notice To Show Cause,in the case of Hamlin and Mr. Michael whose datefor doing so expired on or about May 22, 1979, andfor Sally Lyn and Farrugia on or about June 27,1979, and thus the allegations of the Motion for Sum-mary Judgment stand uncontroverted. As Respon-dent has not filed an answer to the specification andhas not offered any explanation for its failure to doso, in accordance with the rules set forth above, theallegations of the specification are deemed to be ad-mitted and true and are so found by the Board with-out the taking of evidence in support of the said alle-gations.246 NLRB No. 87542 SALLY LYN FASHIONSAccordingly, the Board concludes that the netbackpay of the discriminatees, Loretta Yurgouskyand Annabelle Eskra, is as stated in the computationsof the specification, and orders the payment thereofby Respondent to the discriminatees.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondents, SallyLyn Fashions, Inc., Hamlin Sportswear, Inc., Mr. Mi-chael, Inc., and Salvatore Farrugia, jointly and sever-ally, and their officers, agents, successors, and assigns,shall make whole the discriminatees named below, bypayment to them of the amount following theirnames, plus interest thereon to be computed in themanner prescribed in Florida Steel Corporation, 231NLRB 651 (1977).2 until payment of all backpay dueis made, less tax withholdings required by Federaland state laws:Loretta YurgovskyAnnabella Eskra$8,739.446,973.5332See, generally, Isis Plumbhing & Heating Co. 138 NL.RB 716 (1962).Determination of Respondents' liability to Annabelle Eskra for perildsafter January I. 1979, is specifically resered.543